Name: 93/472/EEC: Commission Decision of 28 July 1993 on further temporary national compensation for farmers in Germany from 1993 to 1995 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  economic policy;  taxation;  farming systems;  agricultural policy
 Date Published: 1993-09-01

 Avis juridique important|31993D047293/472/EEC: Commission Decision of 28 July 1993 on further temporary national compensation for farmers in Germany from 1993 to 1995 (Only the German text is authentic) Official Journal L 222 , 01/09/1993 P. 0051 - 0052COMMISSION DECISION of 28 July 1993 on further temporary national compensation for farmers in Germany from 1993 to 1995 (Only the German text is authentic)(93/472/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision of 26 April 1993 on further temporary national compensation for farmers in Germany and in particular Article 2 (2) thereof (1), Whereas, to offset reductions in farm income experienced in Germany in 1992 due to the expiry at the end of 1991 of the special aid granted in that country through the VAT system as provided in Council Directive 85/361/EEC of 16 July 1985, on the harmonization of the laws in the Member States relating to turnover taxes - Common system of value added tax: derogations in connection with the special aids granted to certain farmers to compensate for the dismantlement of monetary compensatory amounts applying to certain agricultural products (2), Council Decision 92/392/EEC of 30 June 1992, on transitional national compensation for farmers in Germany for 1992 stipulated that a special national aid might be granted in Germany from 1 January until 31 December 1992 (3); Whereas due to the unsatisfactory development of farm incomes in Germany it would have been inappropriate to cease this income support at the end of 1992, Article 1 of Council Decision of 26 April 1993 stipulates that a further temporary national compensation for farmers in Germany may be granted in the years 1993-1995 on a degressive basis; Whereas Article 1 of the Council Decision of 26 April 1993 laid down conditions and detailed rules governing the payment of this further national aid; whereas the Commission has responsibility to verify that measures adopted for the implementation of the aid scheme comply with the said provisions; Whereas on 27 May 1993 the Federal Republic of Germany notified to the Commission a draft Law entitled 'Erstes Gesetz zur AEnderung des Gesetzes zur Foerderung der baeuerlichen Landwirtschaft' and a draft administrative directive entitled 'Verordnung zur Gewaehrung von Anpassungshilfen in den Jahren 1993 bis 1995 fuer die Landwirtschaft in dem in Artikel 3 des Einigungsvertrages genannten Gebiet' the purpose of which is to introduce the aid scheme; Whereas the Federal Republic of Germany furthermore declared that it would ensure application of these national provisions so that the overall volume of the further national aid does not exceed DM 2 200 million in 1993, DM 1 500 million in 1994, DM 750 million in 1995 and will be zero in 1996 and subsequent years; Whereas the national provisions put forward in this respect comply with the conditions laid down in Article 1 of Council Decision of 26 April 1993 and may therefore be approved; Whereas the Commission must be in a position to review the effects of the aid scheme, HAS ADOPTED THIS DECISION: Article 1 The provisions set out in the draft Law entitled 'Erstes Gesetz zur AEnderung des Gesetzes zur Foerderung der baeuerlichen Landwirtschaft' and the draft administrative directive entitled 'Verordnung zur Gewaehrung von Anpassungshilfen in den Jahren 1993 bis 1995 fuer die Landwirtschaft in dem in Artikel 3 des Einigungsvertrages genannten Gebiet' notified by the Federal Republic of Germany on 27 May 1993, are hereby found to be in compliance with the conditions set out in Article 1 of Council Decision of 26 April 1993 and are therefore hereby approved. Article 2 Before 1 May following each year of application of this aid, the Federal Republic of Germany shall submit to the Commission a yearly report on the operation of the aid scheme referred to in Article 1, including the actual expenditure disbursed, its impact on farm incomes and any other elements relevant to the effects of the scheme. Article 3 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 28 July 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) Not published in the Official Journal. (2) OJ No L 192, 24. 7. 1985, p. 18. (3) OJ No L 215, 30. 7. 1992, p. 100.